UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 Deutsche Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofDecember 31, 2014(Unaudited) Deutsche Global Inflation Fund Principal Amount ($) (a) Value ($) Government & Agency Obligations 94.2% Other Government Related (b) 1.2% New Zealand Local Government Funding Agency, 5.5%, 4/15/2023 NZD Sovereign Bonds 5.5% Government of France, REG S, 0.7%, 7/25/2030 EUR Republic of Italy, REG S, 144A, 4.75%, 9/1/2044 EUR Republic of New Zealand, Series 0427, REG S, 4.5%, 4/15/2027 NZD Spain Government Inflation Linked Bond, REG S, 144A, 1.8%, 11/30/2024 EUR U.S. Treasury Obligations 87.5% U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 1.375%, 2/15/2044 2.125%, 2/15/2040 2.125%, 2/15/2041 3.375%, 4/15/2032 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 4/15/2018 0.125%, 4/15/2019 0.125%, 1/15/2022 0.125%, 7/15/2022 0.125%, 7/15/2024 0.625%, 7/15/2021 U.S. Treasury Notes: 1.0%, 8/31/2016 (c) (d) 1.0%, 9/30/2016 Total Government & Agency Obligations (Cost $152,153,871) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $12,689) Asset-Backed 0.2% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.22% *, 12/25/2034 (Cost $350,538) Short-Term U.S. Treasury Obligations 1.7% U.S. Treasury Bills: 0.085% **, 6/11/2015 (e) 0.035% **, 2/12/2015 (e) 0.092% **, 9/17/2015 (d) Total Short-Term U.S. Treasury Obligations (Cost $2,715,282) Municipal Bonds and Notes 5.2% Dallas, TX, Area Rapid Transit, Sales Tax Revenue, Series A, 5.0%, 12/1/2034 Massachusetts, State Clean Water Trust, Revolving Fund, Green Bond, Series 18, 5.0%, 2/1/2034 (f) Miami-Dade County, FL, Aviation Revenue, Series B, 5.0%, 10/1/2034 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A-1, 5.0%, 8/1/2034 Port Authority of New York & New Jersey, 5.0%, 9/1/2034 University of Colorado, Enterprise Revenue, Series A, 5.0%, 6/1/2035 Washington, State General Obligation, Series A, 5.0%, 8/1/2034 Total Municipal Bonds and Notes (Cost $8,050,364) Shares Value ($) Cash Equivalents 3.1% Central Cash Management Fund, 0.06% (g) (Cost $4,979,556) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $168,262,300) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $168,575,426.At December 31, 2014, net unrealized depreciation for all securities based on tax cost was $2,248,925.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,286,894 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,535,819. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Government-backed debt issued by financial companies or government sponsored enterprises. (c) At December 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (d) At December 31, 2014, this security has been pledged, in whole or in part, as collateral for open over-the-counter swap contracts. (e) At December 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) When-issued security. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At December 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 3/20/2015 67 2 Year U.S. Treasury Note USD 3/31/2015 35 3 Month Euro Euribor Interest Rate Futures EUR 12/14/2015 2 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 12/14/2015 2 3 Month Euroyen Futures JPY 12/14/2015 3 31 90 Day Eurodollar USD 12/14/2015 3 ) 90 Day Sterling Interest Rate Futures GBP 12/16/2015 3 ASX 90 Day Bank Accepted Bills AUD 12/10/2015 3 Natural Gas Futures USD 2/25/2015 20 ) United Kingdom Long Gilt Bond GBP 3/27/2015 7 Total net unrealized depreciation ) At December 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Bond AUD 3/16/2015 15 ) Euro-BTP Futures EUR 3/6/2015 27 ) Natural Gas Futures USD 3/27/2015 20 Total net unrealized appreciation At December 31, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (h) Call Options 0.0% Receive Fixed - 4.48% - Pay Floating - LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Put Options Pay Fixed - 2.48% - Receive Floating - LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed - 2.615% -Receive Floating - LIBOR 12/4/2015 12/4/2045 2 12/2/2015 ) Pay Fixed - 2.64% - Receive Floating - LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed - 2.675% -Receive Floating - LIBOR 11/12/2015 11/12/2045 2 11/9/2015 ) Pay Fixed - 2.796% - Receive Floating - LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed - 2.88% - Receive Floating - LIBOR 9/30/2015 9/30/2045 4 9/28/2015 ) Pay Fixed - 3.005% - Receive Floating - LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed - 3.035% - Receive Floating - LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed - 3.088% - Receive Floating - LIBOR 1/28/2015 1/28/2045 5 1/26/2015 ) Total Put Options ) Total ) (h) Unrealized depreciation on written options on interest rate swap contracts at December 31, 2014 was $917,641. At December 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 12/16/2015 9/16/2025 Floating — LIBOR Fixed — 2.64% 88 12/16/2015 9/17/2035 Floating — LIBOR Fixed — 2.938% 66 12/16/2015 9/18/2017 Floating — LIBOR Fixed — 1.557% ) ) 12/16/2015 9/18/2045 Floating — LIBOR Fixed — 2.998% 12/16/2015 9/16/2020 Floating — LIBOR Fixed — 2.214% ) ) Total net unrealized appreciation At December 31, 2014, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Fixed Fee Received/(Paid) by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (i) Long Positions 1/20/2015 5 % Barclays-Commodity Strategy 1500 Index ) 1/20/2015 5 % Barclays-Commodity Strategy 1610 Index 1/20/2015 12 % Bloomberg Commodity Crude Excess Return Index ) 1/20/2015 7 % Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 8 % Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 6 % Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 13 % Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 3 % Bloomberg Commodity Index 3 Month Forward ) 1/20/2015 2 % Citi Commodities Term Structure Alpha II Index 1/20/2015 2 % Citi Cubes Dow Jones-UBS Weighted Index ) 1/20/2015 10 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 1/20/2015 6 % JPMorgan Ex-Front Month Lean Hogs Excess Return Index ) 1/20/2015 6 % JPMorgan Ex-Front Month Live Cattle Excess Return Index 1/20/2015 6 % JPMorgan SS Explorer ) 1/20/2015 6 % JPMorgan Seasonal Commodity SpreadPortfolio Index 65 1/20/2015 9 % Merrill LynchEnhanced Benchmark - A Pre Roll Excess Return Index ) 1/20/2015 9 % Merrill Lynch Commodity Index eXtra LDA Long/Short Index 1/20/2015 11 % UBS Custom Commodity Index Short Positions 1/20/2015 6 % Bloomberg Commodity Index 1/20/2015 7 % Bloomberg Commodity Index 3 Month Forward 1/20/2015 3 % Bloomberg Commodity Index 3 Month Forward 1/20/2015 6 % Bloomberg Commodity Index Lean Hog Subindex 1/20/2015 6 % Bloomberg Commodtiy Index Live Cattle Subindex ) Total net unrealized appreciation (i) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 BNP Paribas 4 Morgan Stanley 5 Barclays Bank PLC 6 JPMorgan Chase Securities, Inc. 7 Macquarie Bank Limited 8 Credit Suisse 9 Bank of America 10 Goldman Sachs & Co. 11 UBS AG 12 Societe Generale 13 Canadian Imperial Bank of Commerce LIBOR: London Interbank Offered Rate As of December 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CAD GBP 1/5/2015 Societe Generale EUR JPY 1/5/2015 Barclays Bank PLC USD JPY 1/5/2015 21 Societe Generale AUD NZD 1/5/2015 BNP Paribas USD NZD 1/5/2015 Australia & New Zealand Banking Group Ltd. EUR USD 1/5/2015 Barclays Bank PLC CAD USD 1/20/2015 Societe Generale CAD USD 1/20/2015 Australia & New Zealand Banking Group Ltd. CAD USD 1/20/2015 Citigroup, Inc. EUR USD 1/20/2015 Societe Generale SGD USD 1/20/2015 Australia & New Zealand Banking Group Ltd. NZD AUD 2/5/2015 Australia & New Zealand Banking Group Ltd. NZD USD 2/5/2015 Australia & New Zealand Banking Group Ltd. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty NZD AUD 1/5/2015 ) Australia & New Zealand Banking Group Ltd. NZD AUD 1/5/2015 ) Morgan Stanley GBP CAD 1/5/2015 ) UBS AG USD CAD 1/5/2015 ) Citigroup, Inc. JPY EUR 1/5/2015 ) Barclays Bank PLC USD EUR 1/5/2015 ) Societe Generale USD JPY 1/5/2015 ) UBS AG AUD NZD 1/5/2015 ) Australia & New Zealand Banking Group Ltd. USD NZD 1/5/2015 ) Citigroup, Inc. NZD USD 1/5/2015 ) Australia & New Zealand Banking Group Ltd. USD CAD 1/20/2015 ) Societe Generale USD SGD 1/20/2015 ) BNP Paribas NZD USD 1/20/2015 ) Australia & New Zealand Banking Group Ltd. GBP CAD 2/5/2015 ) Societe Generale Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NZD New Zealand Dollar CHF Swiss Franc SGD Singapore Dollar EUR Euro USD United States Dollar GBP British Pound Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of December 31, 2014, the Fund held $1,797,422 in the Subsidiary, representing 1.1% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Government & Agency Obligations $
